Case 20-10343-LSS26DGERSBS Filed 05/24/21 Page 1of3

 

 

LIBERTY Cl
| MAY 17 20 Mk
| FOR MAILING
@ Dear Justice Lauri Selber Silverstein (Wednesday) F}L ED
| 021 MAY 24 AM 9: 38

| LT am weiting in regacds te the A Kote pitc 7
| 7 JOO NKRUPTCY COUR
| My Claim number is  SA- ICT OF DELAWARE

(45¢.|.
tT am fo tall devestated with the BSAS

\Aaadling of these Cases. The Sexual, mes,

| and ee motiona/ abuse thar T hiive Sust@Qined

| by One of {hee members has atfected

GJ) Aspects of wy \ife + Ing employment,

celation ships, Gad Wentes Well-being. The Sodomy

| Suffered mase me believe T was Permanently

| Skeipped of i manhood ; A falsely lactis cued a heed

_ had been Permanently Lcened Fax thos oO \Wrprdis,
7 Cowd never

Women wow d fuer WARY Mme , And Lf

| Lave a wile Gadi Children like aj Kecana) Man:

om T+ 1 nel “Many Wears of biblica Gul Spice ua)
| Awdance for me bo be able as ceyect lhe

| \ies of the Ghuse thar Were inflicted Upon wy
rind | Pedy | Gnd Spirit: T Nob Know T GQma

qj dastardly Awd man pworve Organization ,

i \ickim of
Sodomized

| tho he Mw tiple Le mes T was Viciously
hevir make Me hess OF QG ran , Gad thorz

| Can
bho ldves Gad Atcepts Me

Can have Q Wife
(Gd Children thar cesped Me.
| After Overcemin the Multitue of Violations
| by dhe BSA , = thought this law suit Wend
ring Closure Gand eace GF Wind and Spicir.
| Howeve, after He Bsa's Shady Cokions y their
lack 6F Atcounrabivity , ad there pitifwly [ow
| SettHlemens of fe- / that is GQ Slap In the face fe at/
& | OF KS Victims , my Peachologica/ Gad trretjcna/
trauma, the IL $ustained has 6nce 4344 crs én to

the Surface pond T Om being Victimized once

Ag Bin » T+ feels Qs je L Gm peing (ape mw
 

Case 20-10343-LSS Doc 4883 Filed 05/24/21 Page 2 of 3

C// Que AG en , be ina Conapletely Oiffe-enr War -
TH is not Faitin toad the BSA is tog ing to
Cxit bankruptey Pith Fach @ Shap on the wast.
Please dons fet us AV be Wrckrenak” G/ Quer Aga.
Wher Lf be Yo wg & may bbuse- to/d me bey
ho One hobes wowd bo/eve me Or CGre chow
wh ar fo did +e me. ZF bas Ald T Od have

Ga Voce kr! ao One pows fester. Please don
tttirm his Stapemerds by Glowing = UWS Weetiars fo
cee give Preaning Le Campensetian JC losure -

Thank geen for tf 0 ng time and Pacicnrce

 
 

-

 

snes ee eee mamursbalalVballpeleysholitalibelatieli thet

Case 20-10343-LSS Doc 4883 Filed 05/24/21 Page3of3

 
